Title: From Alexander Hamilton to James McHenry, 13 August 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York August 13th. 1799

I have considered the drafts of the proposed contracts sent me through Mr. O Hara, and have had some conversation with him concerning them. There are a few points some of which appear to me to require to be differently arranged, others to stand in need of explanation for the avoiding of Disputes.
1.   In the proposed contract for the supply of the Western army, it is put in the option of the Contractor to furnish either beef pork or Bacon; but it is not said to whom the option shall belong as between fresh and salt meat. In the contract proposed for Virginia &c. the instrument is wholly silent on this point. In this case, you are apprised that I should hold the option to rest with the public. But in the other, the Contractor would find colour to contend that a different construction is implied.
It is in my opinion proper that the right of election throughout should be reserved to the public and that, to avoid controversy, this should be declared, on the opposite principle, the contentment & health of the army are placed in the discretion of the Contractor which is inadmissible. Though there may be on the one side danger of oppression, as on the other of abuse; yet it is more reasonable that confidence should be reposed in the Agents of the Government than in the Contractors whose private interest may lead to an improper use of discretion; and that these should run the hazard of a diminution of profit rather than the public that of a derangement of the service.
Mr. O Hara accordingly consents that the option shall be reserved to the Government, provided the exercise of it be confined to the General or officer commanding an army or within a great military district to be regulated by general orders promulged a reasonable time before hand. This certainly is a proper modification of the thing.
2   It is submitted that whenever due Bills are issued, for parts of rations retained they be payable absolutely in money. Otherwise a double supply of particular articles may take place at certain periods; occasioning at times an intire deficiency at another times an excess. This plan will also have the advantage of simplicity, which is always conducive to exactness to good faith and to the satisfaction of those concerned.
3   The regulation for cases in which the dayly issues may not exceed 50 rations is conceived to be inexpedient. It serves to destroy that reciprocal check between the military officers and contractors which is requisite to the security of the Government—and implicates the former in duties not very congenial with the spirit of their stations. Without extra compensations the service would be disgusting to them, and if these are to be made they had better be given to the Contractors as an indemnification for procuring agents distinct from the military. General Wilkinson whom I have consulted is strongly of the same opinion.
3   The option as to the issuing of flour or bread ought likewise to be settled in the contract. Unless proportions are defined this option also ought to belong to the Government to be exercised through the Chief Military Officer. It is believed that it may be restricted to three days in the week leaving the choice for the rest of the time to the Contractor. A proportion of flour is very necessary as an ingredient in the soup of the Troops and for the purpose of dressing their hair.
4   Provision should be made for a deposit of Nine Months at Michilimacnac. The very remote situation of that place recommends this provision.
There is one point more upon which I shall offer to your consideration some thoughts. The small parts of the ration as they are called are rated so low in these contracts that it is clearly the interest of the Contractor never to furnish them but to pay the stipulated equivalent in money. This is a real evil. Candles and soap are at all times extremely necessary & Vinegar especially in Southern Climates is very important to health. The furnishing of the two first mentioned articles ought to be ensured by an adequate equivalent; and as to vinegar it seems to me that it ought not to be the subject of Contract at a fixed price. It should be among the articles to be provided by the Contractor upon Commission. The Troops will then have it when stationary; and in other cases it must be dispensed with.
It will deserve the attention of the Department of War, in the adjustment of subsistence money, to indemnify the Officers for the parts of Rations which are contingent, whenever they are not included in the contract price.
With very great respect   I have the honor to be   Sir   Yr. Obed ser
The Secy of War

 